Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

meme mm me x
UNITED STATES OF AMERICA : SEALED TNDICTMENT
- Ve. - :
: 21 Cr.
JOHN DAVID MCAFEE, and : .
JIMMY GALE WATSON JR., 3 » 1 CRIM :
Defendants. :
deme meme tee xX
THE FRAUDULENT SCHEMES
Background...
1. At all times relevant to this Indictment, JOHN DAVID

MCAFEE and JIMMY GALE WATSON JR., the defendants, and other members
of MCAFEE’ s so-called cryptocurrency team (the “McAfee Team”),
perpetrated two fraudulent schemes velating to the sale to
investors of cryptocurrencies qualifying under federal law as
commodities or securities (the “scalping scheme” and “ICO touting

scheme,” respectively).

2. The first scheme involved a fraudulent practice called
“scalping,” which is sometimes referred to as a “pump and dump”
scheme. In this scalping scheme, JOHN DAVID MCAFEE and JIMMY GALE
WATSON JR., the defendants, and other McAfee Team members, bought
large quantities of publicly traded cryptocurrency altcoins, which
qualified as commodities or securities, at inexpensive market

prices; published false and misleading tweets via MCAFEER's

 

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 2 of 26

verified Twitter account online (the “official McAfee Twitter
Account”) recommending those altcoins for investment to members of
the investing public in order to artificially inflate (or “pump”
up) their market prices; and then ‘sold (or “dumped”}) their
investment positions in those altcoins into the short-term market
interest stimulated by MCAFEE’s deceptive tweets. Through this
scalping scheme, MCAFEE and other McAfee Team members, including
WATSON, collectively earned more than $2 million in illicit profits
while the long-term value of the recommended altcoins purchased by
“investors declined substantially as of a year after the promotional
tweets.

~~ 3. In the-second scheme, JOHN. DAVID.MCAFEE and JIMMY GALE
WATSON JR., the defendants, and other McAfee Team members, also
used MCAPEE’s Official McAfee Twitter Account to publicly tout
fundraising events called “initial coin offerings” (“ICOs”} in
which startup businesses (“ICO issuers”) issued and solid digital
tokens qualifying as securities to the investing public, without
disclosing and, in fact, concealing that the IcO issuers were
compensating MCAFEE and his team for his promotional tweets with
a substantial portion of the funds raised from ICO investors. As
the United States Securities and Exchange Commission {the “SEC"})
had publicly warned, and as MCAFEE and WATSON well knew, the
Federal securities laws required them to disclose any compensation
paid by ICO issuers for touting securities offerings Styled as

2

 

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 3 of 26

IcoOs. MCAPEE and other McAfee Team members, including WATSON,
collectively earned more than $11 million in undisclosed
compensation that they took steps to affirmatively hide from ICO
investors.
The Defendants

4. JOHN DAVID MCAFEE, the defendant, is a 75 year-old
citizen of the United States. MCAFEE founded and later sold the
popular computer antivirus software company that bears his name.
MCAFEE Lived in Lexington, Tennessee during much of the scalping
and ICO touting schemes, which took place from in or about December _
2017 through in or about October 2018. In the years leading up to
those schemes,-MCAFEE attracted a substantial Twitter following to
his Official McAfee Twitter Account. As a result, MCAFEE had
attracted approximately 784,000 Twitter followers to his Official
McAfee Twitter Account as of in or about February 2018, many of

whom were cryptocurrency investors. Through public tweets,

speeches at industry conferences and on YouTube, and his role as
the CEO of a publicly traded cryptecurrency company, MCAFER held
himself out as an expert on cybersecurity and cryptocurrency.

5. JIMMY GALE WATSON JUR., the defendant, is a 40-year-old
United States citizen. In or about November 2017, WATSON began
working as a private security guard for JOHN DAVID MCAFEE, the
defendant, and moved into MCAFEE’s home in Pennessee. While WATSON
“was living and working with MCAFER, MCAFEE promoted WATSON to the

3

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 4 of 26

role of “Executive Advisor” and later to CEO of the McAfee Team.
In or about October 2018, WATSON left the McAfee Team.
Cryptocurrency Technology and Regulation

6. “Digital currency” or “cryptocurrency” is a digital
representation of value that, like traditional coin and paper
currency, functions as a medium of exchange — that is, it can be
digitally traded or transferred, can be used for payment or
investment purposes, and can be considered a valuable “digital
asset.” Unlike traditional “fiat” currency such as the United

lar, digital currency is not issued by any government

states dol
and does not have legal tender status in any particular country or
for any government or other creditor. Instead, the exchange value
of a particular digital currency generally is based on agreement
or trust within its community of users. Examples of digital
currencies, which come in the form of unique digital “tokens” or
“coins,” are “Bitcoin” (“BTC”) and “Ether” (“ETH”), and, generally
speaking, “altcoins,” which typically refer to cryptocurrencies
other than Bitcoin.

7. Cryptocurrency tokens or coins are issued and
distributed on a “blockchain.” A blockchain is a digitalized,
decentralized, and cryptographically-secured ledger that allows
market participants to keep track of digital currency transactions
without central recordkeeping. Blockchain records are published

“online and available to the public. Cryptocurrency can be

4

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 5 of 26

axchanged directly from person to person; through a digital asset
or cryptocurrency exchange; or through other intermediaries.

g. Certain uses and aspects of digital currencies qualify
them as commodities under the Commodity Exchange Act of 1936 and
regulations promulgated thereunder by the Commodity Futures
Trading Commission (the “CFEC”) prohibiting (among other things)
fraud or manipulation in connection with any swap or contract of

sale of any commodity in interstate commexce. At all times

relevant to. this Indictment, several of the cryptocurrency

altcoins that were scalped by JOHN DAVID MCAFEE and JIMMY GALE

WATSON JUR., the defendants, as part of the scalping scheme

qualified as commodities under--federal-law and CFIC regulations, ~~~

9, In certain circumstances, digital assets can also
qualify as securities subject to the Securities Act of 1933 and
Securities and Exchange Act of 1934 and regulations promulgated
thereunder by the SEC, including, as relevant here, when
unregistered securities styled as digital tokens are issued and
sold to investors as part of an IcO. At all times relevant to
this Indictment, at least one of the cryptocurrency altcoins that
JOHN DAVID MCAFEE and JIMMY GALE WATSON JR., the defendants,
scalped as part of the scalping scheme qualified as a security
under federal Law and SEC regulations. In addition, at all times

relevant to this Indictment, the ICO tokens that were offered and

sold to investors in the seven ICOs referred to below as “ICO-1"

5

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 6 of 26

through “ICcoO-7” qualified as securities under federal law and SEC
regulations.

10. Bike an initial public offering or “IPO,” an initial
coin offering or “tco” is a mechanism by which a business can raise

funds from members of the investing public to further goals of the

business. In a traditional IPO, a business corporation typically

issues, offers, and sells shares of stock in the corporation to
investors in exchange for investment funds. In an Ico, in

contrast, a business typically | creates a unique series of digital

coins or tokens and then issues, offers, and sells the Ico coins
ox tokens to potential investors in exchange for consideration, in
- order to raise money~for the business through’ these investments.
The consideration that the ICO issuer receives from investors often
comes in the form of ETH and BTC, but can also be United States
dollars or another fiat currency.

11. On or about July 25, 2017, the SEC publicly issued a
report (the “ICO Report”) cautioning that initial and other digital
coin offerings can be, and often are, offerings that. qualify as
securities under the federal securities laws.

12. On or about November 1, 2017, the SEC announced a warning
(the “ICO Touting Warning”) that anyone who promotes a digital
token or coin that qualifies as a security under the federal
securities laws must disclose the nature, source, and amount of

6

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 7 of 26

a failure to disclose this information is a violation of the anti-
touting provisions of the federal securities laws and may also be

a violation of certain other provisions of those laws. The ico

Touting Warning stated in pertinent part:

Celebrities and others are using social media networks
to encourage the public to purchase stocks and other
investments. These endorsements may be unlawful if they
do not disclose the nature, source, and amount of any
compensation paid, directly or indirectly, by the
company in exchange for the endorsement. . .

Celebrities and others have recently promoted ..
investments in-Initial Coin Offerings —(ICOs)-.«. In—the
fIcO Report], the [SEC] warned that virtual tokens or
coins sold in ICOs may be securities, and those who offer
and sell securities in the United States must comply
with the federal securities laws. Any celebrity or
--gther individual who promotes~a virtual token or coin
that is a security must disclose the nature, scope, and
amount of compensation received in exchange for the
promotion. A failure to disclose this information is a
violation of the anti-touting provisions of the federal
securities laws. Persons making these endorsements may
also be liable for potential violations of the anti-
fraud provisions of the federal securities laws, for
participating in an unregistered offer and sale of
securities, and for acting as unregistered brokers. The

SEC will continue to focus on these types of promotions

to protect investors and to ensure compliance with the

securities laws.

13. News of the ICO Touting Warning was disseminated via
articles published online by a variety of news outlets including

The Wall Street Journal, The New York Times, Forbes, Fortune,

Cointelegraph and Medium.

 

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 8 of 26

The Means and Methods of the Scalping Scheme

14, The scalping scheme generally consisted of the
following. First, JOHN DAVID MCAFEE, the defendant, directed a
McAfee Team member and co-conspirator not named herein (“McAfee
Team Member-1”) to buy large quantities of a particular altcoin
that MCAFEE planned to publicly endorse and then sell. Ajithough
MCAFEE typically instructed McAfee Team Member-1 to purchase .a
given altcoin for MCAFEE‘ s benefit, other McAfee Team members,
including JIMMY GALE WATSON JR., the defendant, frequently also
mirrored MCAFEE! s ‘altcoin trades f for themselves. " gecond, after

these purchases, MCAFEE published endorsement tweets via his

--Official McAfee- Twitter Account recommending -the .altcoin in..

question to the investing public for investment without disclosing
‘that he owned large quantities of the promoted altcoin, and even
though he had given false assurances that he would disclose such
information in various tweets and public statements during the
scheme. Third, MCAFEE and other McAfee Team members, including
WAEFSON, then sold their respective investment positions in that
altcoin into the temporary but significant short-term price
increase that MCAFEE’s Twitter endorsements typically generated,
often for significant profits. Finally, the long-term value of
the altcoin typically declined significantly as of a year following
the inflationary tweets.

“45. “The endorsement tweets published by JOHN DAVID MCAFEE,

8

 

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 9 of 26

the defendant, during the scalping scheme included false and
misleading statements and omissions concealing that MCAFEE’s true
motive for xrecommending certain altcoins was to artificially
inflate their short-term value for his own benefit and did not
reflect an unbiased ‘judgment that the aitcoins represented
promising investments.

16. From in or about December 2017 through in or about
January 2018, JOHN DAVID MCAFEE and JIMMY GALE WATSON JR., the

defendants, and other McAfee Team members, collectively earned

1

more than $2 million in profits by scalping at least twelve

publicly traded altcoins. From in or about December 2017 through
in or about October 2018,-MCAFEE and-WATSON, and other McAfee Team
members, engaged in various efforts to liquidate the digital asset
proceeds of their scalping activities into United States currency.
The Means and Methods of the ICO Touting Scheme

17. During the period from at least on or about December 20,
2017 through on or about February 10, 2018, JOHN DAVID MCAFEE and
JIMMY GALE WATSON JUR., the defendants, and other McAfee Team
members, conducted Twitter promotions of at least seven TCcOs (*ICoO-
1“ through “ICO-7," respectively) that qualified as securities
offerings in exchange for more than $11 million in ETH and BTC
(plus ICO tokens that were then worth millions of dollars) paid to

the McAfee Team by the Ico issuers sponsoring those IcOs (“Issuer-

1” through “¥ssuer-7,” xespectively). In each instance, MCAFEE

9

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 10 of 26

and WATSON failed to disclose to ICO investors that the ICO Issuers
were paying the McAfee Team a substantial poxtion of the funds
raised from ICO investors for their touting efforts, despite
knowing that they were required to disclose such compensation under
Federal securities laws. Furthermore, in several instances during
this ICQ touting scheme, MCAFEE and WATSON took active steps to
conceal their secret compensation arrangements with ICO issuers
From ICO investors, and MCAFEE made false and misleading statements
and omissions to hide such deals from ICO investors.

48, ‘prom ino: ox about December 2017 ° through in 1 or about
October 2018, JOHN DAVID MCAFEE and JIMMY GALE WATSON dJR., the
defendants, and other McAfee Team members, engaged in various
efforts to liquidate the digital asset proceeds of their ICO
touting activities into United States dollars.

COUNT ONE
(Commodities and Securities Fraud Conspiracy: Scalping)

The Grand Jury charges:

19. The allegations contained in paragraphs 1 through 18 of
this Indictment are repeated and realleged as if fully set forth
herein.

20. From at least in or about December 2017, up to and
including at least in or about October 2018, in the Southern

District of New York and elsewhere, JOHN DAVID MCAFEE and JIMMY

GALE WATSON JR., the defendants, and others known and unknown,

10

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 11 of 26

willfully and knowingly did combine, conspire, confederate, and
agree together and with each other to commit offenses against the
United States, to wit, commodities fraud, in violation of Title 7,
United States Code, Sections 9(1) and 13(a) (5), and Title 17, Code
of Federal Regulations, Section 180.i(a), and securities fraud, in
violation of Title 15, United States Code, Sections 7843 {b) and
78£F, and Title 17, Code of Federal Regulations, Section 240.10b-5.

21. It was a part and an object of the conspiracy that JOHN
DAVED MCAFEE and JIMMY GALE WATSON JR., the defendants, and others
known ‘and unknown, willfully and ynowingly, “would: ‘and didy use and

employ, and attempt to use and employ, in connection with a

contract of  -sale.-of -a commodity in interstate commerce,

manipulative and deceptive devices and contrivances, in violation
of Title 17, Code of Federal Regulations, Section 180.1, by: fa)
using and employing, and attempting to use and employ, manipulative

devices, schemes, and artifices to defraud; {b) making, and

 

 

attempting te make, untrue and misleading statements of material
facts and omitting to state material facts necessary in order to
make the statements made not untrue or misleading; and (c)
engaging, and attempting to engage in acts, practices, and courses
of business which operated and would operate as a fraud and deceit
upon other persons, to wit, MCAFEE and WATSON agreed to participate
in the scalping scheme described above in which they would and did
buy publicly traded altcoins qualifying as commodities, used false

11

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 12 of 26

and misleading Twitter messages to recommend those altcoins for
investment by members of the investing public without disclosing
that they had taken investment positions in those alitcoins with
the intention of selling them in the short term, and then sold the
altcoins into the short-term market interest stimulated by the
deceptive recommendations.

22. It was further a paxt and an object of the conspiracy
that JOHN DAVID MCAFEE and JIMMY GALE WATSON JR., the defendants,
and others known and unknown, willfully and knowingly, directly
and indirectly, by use of the means and instrumentalities of
interstate commerce and of the mails, and of the facilities of
national securities exchanges, would..and..did..use and employ...
manipulative and deceptive devices and contrivances in connection
with the purchase and sale of securities, in violation of Titie

17, Code of Federal Regulations, Section 240.10b-5, by {a)
employing devices, schemes, and artifices to defraud; (b) making
untrue statements of material facts and omitting to state material
facts necessary in order to make the statements made, in the light
of the circumstances under which they were made, not misleading;
and {c) engaging in acts, practices, and courses of business which
operated and would operate as 4 fraud and deceit upon other
persons, in violation of Title 15, United States Code, Sections
78} (b) and 78ff, to wit, MCAFEE and WATSON agreed to participate
in tHe scalping scheme described abové in which they would and did

L2

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 13 of 26

buy publicly traded altcoins qualifying as securities, used False
and misleading Twitter messages to recommend those altcoins for
investment by members of the investing public without disclosing
that they had taken investment positions in those altcoins with
the intention of selling them in the short term, and then soid the
altcoins into the short-term market interest stimulated by the
deceptive recommendations.
Overt Acts

23. In furtherance of the conspiracy and to effect its

illegal objects, JOHN DAVID MCAFEE and JIMMY GALE WATSON UR., the

defendants, and others known and unknown, committed the following
overt acts, among-others, in the Southern District of New York and
elsewhere:

a. During the period from in or about December 2017
through in or about January 2018, MCAFEE and WATSON scalped
altcoins to investors at artificially inflated market prices,
including to several investors who resided in the Southern District
of New York.

b. On or about January 11, 2018, McAfee Team Member~1
submitted an application online to open an account with a digital
asset exchange located in the Southern District of New York (the
“SDNY Exchange”) so that McAfee Team Member-1 and MCAFEE could
liquidate (among other things) digital asset proceeds of the
scdlping schemes

13

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 14 of 26

on On or about January 14, 2018, McAfee Team Member~1
sent an email to the SDNY Exchange in which he identified himself
as an “employee of John McAfee,” and threatened to sue the SDNY
Exchange for rejecting that application.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Wire Fraud Conspiracy: Scalping)

The Grand Jury further charges:
24, The allegations contained in paragraphs 1 through 18 and
— 23 of this Indictment are repeated and realleged as if fully set

forth herein.

25, From at least in or about December 2017, up to and
including at least in or about October 2018, in the Southern
District of New York and elsewhere, JOHN DAVID MCAFEE and JIMMY
GALE WATSON JR., the defendants, and others known and unknown,
willfully and knowingly, did combine, conspire, confederate, and
agree together and with each other to commit wire fraud, in
violation of Title 18, United States Code, Section 1343.

26. It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE and JIMMY GALE WATSON UR., the defendants, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for

obtaining money and property by means of false and fraudulent

14

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 15 of 26

4

and cause to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, MCAFEE and WATSON agreed to participate in
the scalping scheme described above that would and did involve the
use of interstate wire communications.

(Title 18, United States Code, Section 1349.)

COUNT THREE
(Wire Fraud: Scalping)

The Grand Jury further charges:

27. The allegations contained in paragraphs 1 through 18 and
23 of this Indictment are repeated and realleged as if fully set
forth herein.

28. From at least in or about December 2017, up to and
ineluding at least in or about October 2018, in the Southern
District of Mew York and elsewhere, JOHN DAVID MCAFEE and JIMMY
GALE WATSON JR., the defendants, and others known and unknown,
willfully and knowingly, having devised and intending tc devise a
scheme and artifice to defraud and for obtaining money and property
by means of false and fraudulent pretenses, representations, and
promises, and attempting to do so, did transmit and cause to be
transmitted by means of wire, radio, and television communication
in’ “interstate “and foreign commérce, “writings, signs, signals,

15

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 16 of 26

pictures, and sounds for the purpose of executing such scheme and
artifice, to wit, MCAFEE and WATSON participated in the scalping
scheme described above and they used interstate wire
communications in the course of doing so.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT FOUR
{Securities and Touting Fraud Conspiracy: Touting)

The Grand Jury further charges:

29, The allegations contained in paragraphs 1 through 18 of
“this Indictment are repeated and realleged as if fully set forth
herein.

30. From.at least in.or about December 2017, .up to.and
including at least in or about October 2018, in the Southern
District of New York and elsewhere, JOHN DAVID MCAFEE and JIMMY
GALE WATSON JUR., the defendants, and others known and unknown,
willfully and knowingly, did combine, conspire, confederate, and
agree together and with each other to commit offenses against the
United States, to wit, securities fraud, in violation of Title 15,
United States Code, Sections 784(b) and 78ff, and Title 17, Code
of Federal Regulations, Section 240.10b-5, and touting fraud, in
violation of Title 15, United States Code, Sections 77q{b) and
77%.

31. It was a part and an object of the conspiracy that JOHN

DAVID MCAFEE and JIMMY GALE WATSON JR., thé defendants, and others

16

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 17 of 26

known and unknown, willfully and knowingly, directly and
indirectly, by use of the means and instrumentaiities of interstate
commerce and of the mails, and of the facilities of national
securities exchanges, would and did use and employ manipulative
and deceptive devices and contrivances in connection with the
purchase and sale of securities, in violation of Title 17, Code of
Federal Regulations, Section 240.10b-5, by (a) employing devices,
schemes, and artifices to defraud; (b) making untrue statements of
material facts and omitting to state material facts necessary in.

order to make the statements made, in the light of the

circumstances under which they were made, not misleading; and

--(c) engaging in acts, -practices, -and courses~of business which

operated and would operate as a fraud and deceit upon other
persons, in violation of Title 15, United States Code, Sections
78j(b) and 78ff, to wit, MCAFEE and WATSON agreed to participate
in the ICO touting scheme described above in which they would and
did publish Twitter messages recommending certain ICcOs qualifying
as securities offerings to members of the investing public through
false and misleading representations and omissions concealing that
the Ico issuers were paying MCAFEE and WATSON a substantial portion
of the funds raised from ICO investors to publish such ICO
recommendations.

32. It was further a part and an object of the conspiracy

that JOHN DAVID MCAFEE and JIMMY GALE WATSON UR., the defendants,

ii

 

 
 

Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 18 of 26

and others known and unknown, willfully and knowingly, directly
and indirectly, by use of the means and instruments of
transportation and communication in interstate commerce and of the
mails, would and did publish, give publicity to, and circulate
notices, circulars, advertisements, newspapers, articles, letters,
investment services, and communications which, though not
purporting to offer securities for sale, described such securities
for consideration received and to be received from issuers,
underwriters, and dealers, without Fully disclosing the _receipt,
whether past and prospective, of ‘such consideration and the amount
thereof, in violation of Title 15, United States Code, Sections
Jiq(b}) and 77x, to wit, MCAFEE and WATSON agreed to participate in
the ICO touting scheme described above in which they would and did
publish Twitter messages recommending certain ICOs qualifying as
securities offerings to members of the investing public without

disclosing the nature, source, and amount of compensation that
they were being paid by the ICO issuers in exchange for publishing
such ICO recommendations.
Overt Acts

33. In furtherance of the conspiracy and to effect its
illegal objects, JOHN DAVID MCAFEE and JIMMY GALE WATSON JR., the
defendants, and others known and unknown, committed the following
overt acts, among others, in the Southern District of New York and

elsewhere: ,

18

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 19 of 26

a. During the period from on or about December 20,
2017 through on or about February 10, 2018, MCAFEE published
Twitter messages recommending several ICOs without disclosing the
compensation that the ICO issuers were paying him and other members
of his team, including WATSON, for those ICO recommendations, and
at least one investor who resided in the Southern District of New
York purchased ICO tokens based on his review of MCAFEE’s Ico
recommendations on Twitter.

b. On or about January i, .2018, MCAFEE opened an
account in his own name at a digital asset exchange in California
(the “California Exchange”) with assistance from WATSON and
WATSON’s then-wife:

c. During the period from in or about January 2018
through in or about February 2018, MCAFEE and WATSON caused
WATSON'’s then-wife to use MCAFEE’s California Exchange account to.
liquidate (among other things) digital asset proceeds of the ICO
touting scheme into millions of dollars in United States currency,
and to wire transfer more than a million dollars in such .
liquidation proceeds to a bank account registered to MCAFEE in
Tannessee via transactions that were routed through an
intermediate bank in the Southern District of New York (the “SDNY
Intermediate Bank”).

d. In or about April 2018, MCAFEE and WATSON caused
WATSON’s then-wife to submit an application online to open an

13

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 20 of 26

account at the SDNY Exchange so that MCAFEE and WATSON could
liquidate (among other things) digital asset proceeds of the Ico
touting scheme.

(Title 18, United States Code, Section 371.}

COUNT FIVE
(Wire Fraud Conspiracy: Touting)

The Grand Jury further charges:
34. The allegations contained in paragraphs 1 through 18 and

33 of this Indictment are repeated and realleged as if fully set

“forth herein.

35, From at least in or about December 2017, up to and
including at least in or about October 2018, in the Southern _
District of New York and elsewhere, JOHN DAVID MCAFEE and JIMMY
GALE WATSON JR., the defendants, and others known and unknown,
willfully and knowingly, did combine, conspire, confederate, and
agree together and with each other to commit wire fraud, in

violation of Title 18, United States Code, Section 1343.

36. It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE and JIMMY GALE WATSON JR., the defendants, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit

and cause tobe transmitted-by means of wire, radio,-and television—

20

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 21 of 26

communication in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, MCAFEE and WATSON agreed to participate in
the ICO touting scheme described above, in which they would and
did induce investors to buy digital tokens sold by ICO issuers
based on their publication of fraudulent Twitter recommendations
touting the issuers’ ‘Icos through false and misleading
representations and omissions concealing that the ICO issuers were
“paying MCAFEE and WATSON a substantial portion of the funds raised
from ICO investors to publish such ICO recommendations, and would
and did use interstate wire communications in the course of doing
so.

{Title 18, United States Code, Section 1349.)

COUNT SIX
(Wire Fraud: Touting)

The Grand Jury further charges:

37. The allegations contained in paragraphs 1 through 18 and
33 of this Indictment are repeated and realleged as if fully set
forth herein.

38. From at least in ox about December 2017, up to and
including at least in or about October 2018, in the Southern
District of New York and elsewhere, JOHN DAVID MCAFEE and JIMMY
GALE WATSON JR., the defendants, and others known and unknown,

21

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 22 of 26

willfully and knowingly, having devised and intending to devise a
scheme and artifice to defraud and for obtaining money and property
by means of false and fraudulent pretenses, representations, and
promises, and attempting to do so, did transmit and cause to be
transmitted by means of wire, radio, and television communication
in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme and
artifice, to wit, MCAFEE and WATSON participated in the ICO touting

scheme described above and they. used interstate . wire

communications in the course of doing so.

{Title 18, United States Code, Sections 1343 and 2.)

" - COUNT SEVEN
(Money Laundering Conspiracy)

The Grand Jury further charges:
39. The allegations contained in paragraphs 1 through 18 and
33 of this Indictment are repeated and realleged as if fully set

forth herein.

40. From at least in or about December 2017, up to and
including at least in or about October 2018, in the Southern
District of New York and elsewhere, JOHN DAVID MCAFEE and JIMMY
GALE WATSON JUR., the defendants, and others known and unknown,
willfully and knowingly, did combine, conspire, confederate, and
agree together and with each other to commit money laundering, in

violation of Title 18, United States Code, Section 1957 (a).

22

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 23 of 26

41. It was a part and an object of the conspiracy that JOHN
DAVID MCAFBE and JIMMY GALE WATSON JR., the defendants, and others
known and unknown, in the United States and in the special and
maritime and territorial jurisdiction of the United States,

willfully and knowingly would and did engage and attempt to engage

in one and more monetary transactions in criminally derived

property of a value greater than $10,000 that was derived from
specified unlawful activity, to wit, the wire fraud offense charged
in Count Six of this Indictment, in violation of Title 18, United
States Code, Section 1957(a). -
{Title 18, United States Code, Section 1956(h).)
FORFHITURE ALLEGATIONS

42. As a result of committing one or more of the offenses
charged in Counts One through Six of this Indictment, JOHN DAVID
MCAFEE and JIMMY GALE WATSON JR., the defendants, shall forfeit to
the United States pursuant to Title 18, United States Code, Section
981l{a) (1}(C) and Title 28, United States Code, Section 2461 (cc);
all property, real and personal, that constitutes or is derived
from proceeds traceable to the commission of said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses that “the defendants personally
obtained.

43. As a result of committing the offense charged in Count

23

7

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 24 of 26

Seven of this Indictment, JOHN DAVID MCAFEE and JIMMY GALE WATSON
gR., the defendants, shall forfeit to the United States pursuant
to Title 18, United States Code, Section 982(a}(L}, all property,
real and personal, involved in said offense or any property
traceable to such property, including but not limited to a sum of
money in United States currency representing the amount of property
involved in said offense that the defendants personally obtained.
Substitute Assets Provision

44, If any of the above-described forfeitable property, as
a result of any act or omission of the defendants: :

a. cannot be located upon the exercise of due diligence;

b. has been.transferred or..sold to, or deposited .with, a

third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853 and Title 28, United States Code, Section

2461{c), to seek forfeiture of any other property of the

24

 

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 25 of 26 ,

defendants up to the value of the forfeitable property described

above.

(Title 18, United States Code, Sections 981 and 982;
Title 21, United States Code, Section 853;
fitle 28, United States Code, Section 2461.)

Aye Lp a hay Kurs
FOREPERSON ee co _ RUDREY/STRAUSS Je
United States Attorney

25

 

 
Case 1:21-cr-00138-LGS Document 6-1 Filed 03/09/21 Page 26 of 26

 

UNITED STATHS DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-v,.-

JOHN DAVID MCAFEE, and
JIMMY GALE WATSON dR.,

Defendants,

 

“SEALED INDICTMENT
Zi Cr.

(18 U.S.C. $§ 371, _
1343, 1349, 1956 and 2.)

AUDREY STRAUSS
United States Attorney.

eay Md

Foreperson.

 

 

 
